Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The disclosure is objected to because of the following informalities: 
The specification teaches the composite particles have an average size that is “strictly inferior” or “inferior” to 500 nm. It is unclear what is meant by “strictly inferior” and how one particle size is “strictly inferior” or “inferior” to another. 
In lines 24-25 on page 20; “PyOx” is listed twice. The conjunctions are missing from the both list of elements for the precursors in the process on pages 6 and 7. Appropriate correction is required.
Claim Objections
Claims 23, 24 and 28 are objected to because of the following informalities:  
In claim 23, “PyOx” is listed twice.  In the list of elements in claims 24 and 28, the conjunction is missing. Finally, in claim 24, the reference number “(13)” is unnecessary for the understanding of the claim and thus should be deleted. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 16  and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 16 teaches the composite particles have an average size that is “strictly inferior” to 500 nm. The claim is indefinite since it is unclear what is meant by “strictly inferior” and it is unclear how one particle size is “strictly inferior” to another.
	If applicants meant the average size of the composite particle is less than 500 nm in claim 16, then claim 17 is indefinite. This is because claim 17, which depends from claim 16, teaches the composite particle has an average diameter or size range from 5-500 nm and 500 nm value of this range is excluded by claim 16. 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 17 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 17 teaches the composite particle has an average size range of 5-500 nm. Claim 16 is assumed to teach the composite particles has an average particle size of less than 500 nm. Thus 
Applicant may amend the claim to place the claim in proper dependent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.
Claim Interpretation
Claim 16 is being interpreted as teaching the composite particles has an average particle size of less than 500 nm. This is because this is the most logical possible meaning of the phrase “strictly inferior” in order for the claim to be understood by one of ordinary skill in the art.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-25, 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/077372.
	This reference teaches luminescent composite particles of a vitrified glass surface, which reads upon the claimed shell, which surrounds at least one light emissive material, which reads upon the claimed core. The glass can be a silicate or phosphate glass which comprises silica, other vitrifiable metal oxide and/or P2O5. Thus the taught glass can have the composition which comprises several of the oxides of claim 23. The light emissive material can be inorganic nanoparticles such as quantum dots, which are luminescent semiconductor nanocrystals or nanophosphors. The reference teaches the quantum dot can comprising materials of the formula CdZnS and CdZnSe. It is known in the art that these formulas can be rewritten as (Cd1-xZnx)S or 1-xZnx)Se where 0<x<1. Claim 36 of the reference teaches the taught luminescent particles have a size of about 5 nm up to about 200 microns. This size range overlaps that claimed. Product claims with numerical ranges which overlap prior art ranges were held to have been obvious under 35 USC 103. In re Wertheim 191 USPQ 90 (CCPA 1976); In re Malagari 182 USPQ 549 (CCPA 1974); In re Fields 134 USPQ 242 (CCPA 1962); In re Nehrenberg 126 USPQ 383 (CCPA 1960). Also see MPEP 2144.05. Since the taught particle have the same composition as that claimed and an overlapping particles size, one of ordinary skill in the art would expect that the taught luminescent particles to have a PLQY which overlaps the claimed range, absent any showing to the contrary.
	The particles are produced by mixing the light emissive material and precursor materials for the glass, suspending this mixture in a carrier gas stream, pyrolizing the precursor materials by flame pyrolysis so as to form the taught particles, cooling the resulting particles and separating and collecting the cooled particles. The described flame pyrolysis method where a suspension of droplets are carried in a gas stream through a flame reads upon the claimed spray-pyrolysis step. Since the glass can be a silicate or phosphate glass, the precursors comprises silicon and/or phosphorus. 
	Lines 1-2 on page 5 and lines 8-14 on page 17 teach the taught luminescent particles can be used in optoelectronic devices. The reference also teaches the particles can be dispersed in the silicone encapsulant for a LED. These encapsulants can be the form of a film and thus the reference suggests the film of claim 29. The reference suggests the claimed particles, process, film and device.
Allowable Subject Matter
Claims 26 and 27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 28 would be allowable if rewritten to overcome the objection set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
	There is no teaching or suggestion in the art to repeat the taught vitrifying, cooling, separating and collecting steps, as required by claim 26; or preforming steps g-m of claim 27 or steps n-t of claim 28 to the taught luminescent particles. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. MELISSA KOSLOW whose telephone number is (571)272-1371.  The examiner can normally be reached on M-F: 6:00-2:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/C Melissa Koslow/Primary Examiner, Art Unit 1734                                                                                                                                                                                                        
cmk
3/9/21